Citation Nr: 0918870	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to DIC benefits, pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 to May 1963.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2006; the immediate cause 
of death was natural causes; other contributing conditions 
were recurrent pneumonia (positive for methicillan resistant 
Staphylococcus aureus) and hypertension.  

2.  At the time of the Veteran's death, service connection 
was in effect for recurrent dislocation of the right 
shoulder, status post total arthroplasty, evaluated as 60 
percent disabling; left shoulder, status post total 
arthroplasty, evaluated as 20 percent disabling; and left 
elbow injury, status post arthrotomy, evaluated as 10 percent 
disabling.  In addition to the foregoing, the Veteran was 
also rated totally disabled based upon individual 
unemployability, effective September 30, 1999.  

3.  There is no competent evidence showing that the Veteran's 
death was caused by an illness or disease incurred in or 
aggravated by military service.

4.  A total service-connected disability rating was not in 
effect for 10 years at the time of the Veteran's death nor is 
there any indication that the Veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision.

5.  The evidence does not show that VA treatment caused or 
contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

3.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 DIC, the Court 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.

In this case, the RO notified the appellant of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition in a March 2006 
letter, indicating that to support a claim for DIC benefits, 
the evidence must show that the Veteran died while on active 
duty or that the Veteran died from a service-connected injury 
or disease.  The RO also notified the appellant of the 
information and evidence needed to substantiate her claim of 
service connection for the cause of the Veteran's death.  The 
RO issued another letter in July 2006 and notified the 
appellant of the evidence and information required to 
substantiate a claim for DIC benefits under 38 U.S.C.A. 
§ 1151.  

The Board finds that the March 2006 and the July 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified 
the appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the Veteran's 
service-connected disabilities and any evidence of a 
relationship to his death.  The appellant was also told to 
send in any evidence in her possession that pertained to the 
claims.

The Board recognizes that letters did not inform the 
appellant of the types of evidence necessary to substantiate 
her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  
However, inthis case, the RO considered the appellant's claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1318 and informed 
the appellant of the basis of that denial in the October 2006 
rating decision and in a January 2007 Statement of the Case 
(SOC).  Based on a review of these documents, the Board finds 
that a reasonable person would know how to substantiate a 
claim for DIC under 38 U.S.C.A. § 1318, and that the 
appellant and her representative have had ample time to 
submit evidence and argument on that issue.  Thus, the Board 
finds that she had a meaningful opportunity to participate in 
her appeal, and that there is no prejudice in proceeding to 
adjudicate the issue.

Furthermore, with respect to the claim of service connection 
for the cause of the Veteran's death, the March 2006 letter 
advised the how to substantiate a claim for service 
connection for the cause of the Veteran's death.  Although 
the appellant was not provided with a statement of the 
conditions for which the Veteran was service-connected at the 
time of his death, the record reflects that she has not 
claimed that the Veteran's death was related to any service-
connected disability, and there is no evidence suggesting 
that was the case.  For these reasons, VA's burden of 
rebutting any presumption of prejudice as to the VCAA notice 
has been satisfied, by showing that the essential fairness of 
the adjudication has not been affected.  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Additionally, the appellant was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date by way of the July 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
such issue is now before the Board.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § .159(c)(4) (2008).  However, VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for the cause 
of the Veteran's death, as discussed in more detail below, 
the record is absent for competent medical evidence that the 
Veteran's death was the result of a disease or injury 
incurred in or aggravated by active military service or that 
a service-connected disability caused or contributed 
substantially or materially to the Veteran's death.  

The Board cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

In this case, there is no competent evidence suggesting any 
direct association between the Veteran's death and his 
military service, and, in fact, no lay assertions of such an 
association.  Consequently, the Board finds that an 
examination is not warranted under the criteria set forth in 
McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  The Board notes, however, that an opinion was 
obtained in regard to the claim for compensation pursuant to 
38 U.S.C.A. § 1151.

In short, for the reasons and bases set forth above, the 
Board finds that VA has complied with the duties to notify 
and assist required by the VCAA.

A.  Service Connection for Cause of the Veteran's Death
 
The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2007); 38 C.F.R. § 3.312 (2008).  
In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2008).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the Veteran's 
death.  38 C.F.R. § 3.312(c) (2008).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by the service-connected disability which rendered the 
Veteran less capable of resisting the effects of an unrelated 
disability. 38 C.F.R. § 3.312 (c)(3) (2008).   Under 38 
C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2008).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.

The appellant contends that the Veteran's death should be 
service-connected because he died from complications of a 
staph infection which was contracted following the Veteran's 
hip surgery at VA in 2002.  See appellant's claim, February 
2006.   She has not indicated that she thinks that any of the 
Veteran's service-connected disabilities caused or 
substantially contributed to his death, or that any 
disability that should have been service-connected caused or 
contributed to his death.   

The Veteran died in January 2006.  The immediate cause of 
death was due to natural causes; other contributing 
conditions were recurrent pneumonia (positive for methicillan 
resistant Staphylococcus aureus) and hypertension.  

As noted above, at the time of the Veteran's death, service 
connection was in effect for recurrent dislocation of the 
right shoulder, status post total arthroplasty, evaluated as 
60 percent disabling; left shoulder, status post total 
arthroplasty, evaluated as 20 percent disabling; and left 
elbow injury, status post arthrotomy, evaluated as 10 percent 
disabling.  In addition to the foregoing, the Veteran was 
also rated totally disabled based upon individual 
unemployability, effective September 30, 1999.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against finding any 
relationship between the Veteran's death and his military 
service, to include his service-connected right and left 
shoulder disabilities and his left elbow disability.  There 
is no competent lay or medical evidence of record suggesting 
that any of the Veteran's service-connected disabilities were 
found to be a contributing cause of the Veteran's death. 

In short, the Board finds that the greater weight of 
competent evidence is against linking the Veteran's service-
connected right and left shoulder disabilities and his left 
elbow disability to the cause of the Veteran's death, or 
otherwise linking the demonstrated cause of death to the 
Veteran's period of military service.

The Board is very sympathetic to the appellant for the loss 
of her husband.  Unfortunately, for the reasons and bases set 
forth above, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim, and that 
claim must be denied.  The benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008).

B.  DIC Benefits - 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected if the veteran was in receipt of, or entitled to 
receive, compensation for a service-connected disability that 
was 1) rated totally disabling for a continuous period of 10 
or more years immediately preceding death; 2) rated by the VA 
as totally disabling continuously since the Veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or 3) rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

Pertinent case law has suggested that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In 
Rodriguez v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the decision of the United States 
Court of Veterans Claims.  In Rodriguez, the Federal Circuit 
held that 38 C.F.R. § 3.22 may be applied to claims for 
dependency and indemnity compensation before the amendment 
took effect.  In other words, the Federal Circuit's decision 
precludes "hypothetical entitlement" under 38 C.F.R. § 3.22 
both before and after the amendment in January 2000, 
implementing 38 U.S.C.A. § 1318.

In this case, the record shows that at the time of the 
Veteran's death in January 2006, service connection was in 
effect for recurrent dislocation of the right shoulder, 
status post total arthroplasty, evaluated as 60 percent 
disabling; left shoulder, status post total arthroplasty, 
evaluated as 20 percent disabling; and left elbow injury, 
status post arthrotomy, evaluated as 10 percent disabling.  
In addition to the foregoing, the Veteran was also rated 
totally disabled based upon individual unemployability, 
effective September 30, 1999.  

It is clear that the Veteran was not rated totally disabled 
for a continuous 10 year period prior to his death, or that 
he was continuously rated totally disabled for a period of 
not less than five years from the date of his discharge from 
active duty.  In addition, there is no evidence showing the 
Veteran was a former prisoner of war.  Furthermore, it has 
not been shown nor has it been alleged that the Veteran was 
"entitled to receive" compensation for service-connected 
disability rated totally disabling under any of the 
circumstances listed under 38 C.F.R. § 3.22(b).  

Based on the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted in 
this case.  Although the Board is sympathetic to the 
appellant, there is simply no basis in VA law to allow the 
benefits sought in this case.  Unfortunately, for the reasons 
and bases set forth above, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim, and that claim must be denied.  The benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).

C.  DIC Benefits - 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
Veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
38 U.S.C.A. § 1151 (West 2002).

Pursuant to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(West 2002).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(West 2002).  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(West 2002).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (West 2002).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (see 38 C.F.R. § 3.361(c)) and 
(i) that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (West 2002).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in language 
understandable to the patient the nature of a proposed 
procedure or treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient must be given the 
opportunity to ask questions, to indicate comprehension of 
the information provided, and to grant permission freely 
without coercion.  The practitioner must advise if the 
proposed treatment is novel or unorthodox. The patient may 
withhold or revoke his or her consent at any time.  38 C.F.R. 
§ 17.32(c) (2008).  The informed consent process must be 
appropriately documented in the health record.  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that require anesthesia.  38 C.F.R. 
§ 17.32(d) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (West 
2002).

The appellant is claiming entitlement to DIC for the cause of 
the Veteran's death under 38 U.S.C.A. § 1151.  Specifically, 
the appellant has asserted that the Veteran's death was 
caused by complications of a staph infection which was 
contracted at a VA facility following a surgical procedure.  
See appellant's claim, February 2006.  

VA outpatient treatment reports associated with the claims 
file reveal that the Veteran underwent a right total hip 
arthroplasty at the Minneapolis VA Medical Center (VAMC) on 
February 7, 2002.  He was subsequently discharged on February 
14, 2006.  On February 22, 2002, he was transferred back to 
the Minneapolis VAMC from Cuyuna Regional Medical Center due 
to shortness of breath.  He was diagnosed with pneumonia at 
that time.  On March 1, 2002, the Veteran was diagnosed with 
adult respiratory distress syndrome (ARDS) secondary to a 
staph infection and treated with Vancomycin and respiratory 
therapy.  On March 9, 2002, the diagnosis was reported to be 
ARDS and methicillin-resistant Staphylococcus aureus (MRSA) 
pneumonia.  The Veteran was treated inpatient at VA until he 
was transferred to the extended care clinic for physical 
rehabilitation on May 17, 2002.  He was transferred home on 
July 8, 2002.  

Private treatment reports from the University of Minnesota 
indicate that the Veteran was diagnosed with tracheal 
stenosis in April 2003 after complaining of shortness of 
breath.  He underwent a rigid bronchoscopy and dilation of 
tracheal stenosis in April 2003.  

VA outpatient treatment reports indicate that the Veteran 
subsequently underwent a tracheal resection at the 
Minneapolis VAMC on June 13, 2003.  He was discharged on June 
21, 2003.  The Veteran underwent a flexible bronchoscopy on 
July 7, 2003, at which time both vocal cords were reported to 
be working well, no stenosis at anastomosis was reported, and 
anastomosis was noted to be well-healed.  In July 2005 the 
Veteran suffered a cervical spine fracture at C1-2 during an 
all-terrain vehicle (ATV) accident.  In December 2005 x-rays 
of the cervical spine revealed that the Veteran had a well-
healed fracture at C1-2.  On January [redacted], 2006, the appellant 
called to report that the Veteran had passed away.  

A VA medical opinion was obtained in October 2006.  The 
examiner opined that it was less likely than not that VA care 
caused or hastened the Veteran's death.  The examiner 
indicated that the Veteran underwent a right hip arthroplasty 
at VA on February 2, 2002.  A week after the Veteran was 
discharged he was readmitted with MRSA pneumonia and required 
ventilator support from February to April 2002.  In early 
2003 the Veteran developed respiratory symptoms diagnosed as 
tracheal stenosis.  He underwent dilation at the University 
of Minnesota which was not successful.  A tracheal resection 
was subsequently performed at VA in June 2003 with apparent 
good results.  No additional respiratory problems were 
indicated until shortly before the Veteran's death.  The 
Veteran had an ATV accident in July 2005 and suffered a C1-2 
fracture.  He had good symptomatic and neurologic recovery 
after four months in HALO (cervical brace).  In mid-January 
2006 the Veteran was seen for a respiratory infection at the 
St. Cloud VAMC.  On or about January 21, 2006, the Veteran 
was transferred to a community hospital.  The Veteran died on 
January [redacted], 2006.  The death certificate listed MRSA as [a 
contributing] cause of death.  The examiner indicated that 
the Veteran had a history of post-operative MRSA pneumonia 
complicated by ARDS, prolonged ventilator support, and 
tracheal stenosis.  The examiner said that a review of the 
medical record did not show any evidence of substandard care 
that contributed to the Veteran's complications.  The 
examiner stated that it was possible that the Veteran's 
previous pneumonia and ARDS left him predisposed to another 
episode of staph pneumonia.  However, the examiner indicated 
that since VA care did not cause the Veteran's problems it 
could not be said that care in the VA system either caused or 
hastened the Veteran's death.  

The Board notes that it is undisputed that the Veteran's 
death was due to natural causes and that recurrent pneumonia 
positive for MRSA and hypertension contributed to his death.  
Moreover, the evidence indicates that the Veteran developed 
MRSA pneumonia following surgery at VA in February 2002.  
However, the VA examiner specifically stated that a review of 
the medical evidence did not show any evidence of substandard 
care that contributed to the Veteran's complications.  The 
examiner opined that it was less likely than not that VA care 
caused or hastened the Veteran's death and there is no 
competent medical evidence to the contrary.  Significantly, 
there is no contrary medical evidence suggesting that the 
criteria for an award of compensation under 38 U.S.C.A. 
§ 1151 are met.  Consequently, entitlement to DIC for the 
cause of the Veteran's death cannot be granted under 38 
U.S.C.A. § 1151.  

The Board has considered the appellant's statements in which 
she indicated that she believed the Veteran never fully 
recovered from MRSA and other surgical complications and that 
his death resulted therefrom.  Certainly, the appellant can 
attest to factual matters of which she had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the appellant as a lay person has not 
been shown to be capable of making medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the appellant is competent to report what comes to her 
through her senses, she does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  In this 
case, the competent medical evidence reveals no evidence that 
VA care caused or hastened the Veteran's death, and the 
appellant, as a lay person, is not competent to determine 
that the care rendered by VA was negligent, careless, or 
otherwise involved fault on the part of VA in rendering 
medical care. 

As discussed above, to establish causation, evidence must 
show that the hospital care, medical or surgical treatment, 
or examination resulted in the Veteran's additional 
disability or death.  In this case, the medical evidence 
establishes that the Veteran was readmitted to VA with MRSA 
pneumonia following a surgical procedure.  However, the only 
pertinent medical of record does not establish that the care 
provided by VA involved negligence, carelessness, or other 
fault.  

The Board has considered the appellant's representative's 
request that an independent medical expert (IME) opinion be 
obtained, but has determined that no such opinion is required 
in this case.  In this regard, the Board notes that it is 
authorized to obtain an advisory medical opinion from an 
independent medical expert when, in the Board's opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2008).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
The Board is of the opinion that the evidence of record is 
adequate for adjudication purposes, and that the case does 
not present the medical complexity or controversy that would 
require an IME opinion.  In this regard, a VA physician 
reviewed the medical evidence and determined that VA's care 
was not substandard and did not cause or hasten the Veteran's 
death.  Such a finding is highly probative of the issue at 
hand.

Although the Board stresses that it is sympathetic to the 
appellant, there is simply no basis to allow the benefits 
sought in this case.  Unfortunately, for the reasons and 
bases set forth above, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim, and that claim must be denied.  The benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC, pursuant to 38 U.S.C.A. § 1318 is denied.  

Entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1151 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


